DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on May 12, 2022 is acknowledged. The traversal is on the ground(s) that “features shown in FIGS. 13, 14, and 15 are not mutually exclusive”. The Examiner has reconsidered the grouping and has regrouped Species I to include Figures 4, 13, 14. However, the Examiner maintains Figure 15 to be mutually exclusive from the other figures.
The applicant further traverses that “the rib bracket shown in FIGS. 6 and 7 can include any or all of the features of the rib bracket of FIG. 5”. This is found persuasive.
The applicant has elected from Group I: Flexible Element, Species I: Figures 4, 13, 14; Rib Bracket, Species II: Figures 5-7; and Sternum Bracket, Species I: Figure 8.
Applicant has withdrawn claim 14. However, it appears claim 14 is directed to Figure 8 (see ¶54 of applicant’s specification) in which applicant has elected as the species for the sternum bracket. 
Claims 19, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 12, 2022.
Claims 1-22 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreau et al. (FR 3046536 A1), herein referred to as Moreau.
Regarding claim 1, Moreau discloses a system (figure 1) for surgically attaching a rib of a patient to a sternum of the patient (considered functional), the system comprising: a rib bracket (21, 22) configured to (i.e. capable of) fixedly attach to a sternal end of the rib (Abstract), a sternum bracket (1) configured to (i.e. capable of) fixedly attach to the sternum (considered functional), and a flexible element (2) (pages 3-4) positionable to extend between the sternum bracket (1) and the rib bracket (21, 22) (figure 1).
Regarding claim 4, Moreau discloses wherein the flexible element (2) has a cross-sectional shape that includes one of round, oval, rectangular (figure 1), or oblong.
Regarding claim 5, Moreau discloses wherein the flexible element (2) has a hollow interior (considered as hole in element 20) extending from a first end of the flexible element (considered as a top surface of element 2) to a second end of the flexible element (considered as a bottom surface of element 2).
Regarding claim 6, Moreau discloses wherein the flexible element (2) has a solid interior (figure 1) between a first end of the flexible element (figure 1) and a second end of the flexible element (figure 1).
Regarding claim 7, Moreau discloses wherein, for a specified rib of the plurality of ribs in the human anatomy, the flexible element (2) has a geometry of the natural human costal cartilage (figure 1) is based on an average patient size determined from measurements corresponding to a plurality of patients.
Regarding claim 8, Moreau discloses wherein the flexible element (2) has a geometry that corresponds to a measured geometry of a specific patient (figure 1).
Regarding claim 9, Moreau discloses wherein the flexible element (2) has a first end that is connectable to the sternum bracket (1) and a second end that is connectable to the rib bracket (21, 22) (figure 1).
Regarding claim 10, Moreau discloses wherein the flexible element (2) has a first end that is pre-attached to the sternum bracket (1) and a second end that is connectable to the rib bracket (21, 22) (figure 1).
Regarding claim 11, Moreau discloses wherein the flexible element (2) has a first end that is connectable to the sternum bracket (1) and a second end that is pre-attached to the rib bracket (21, 22) (figure 1).
Regarding claim 12, Moreau discloses wherein the sternum bracket (1) includes a ledge (figures 1 and 2) shaped to (i.e. capable of) fit against an intercostal region of the sternum.
Regarding claim 13, Moreau discloses wherein the sternum bracket (1) includes a plurality of sternum fastener holes (elements 40) (figures 1 and 2), each sternum fastener hole (elements 40) is shaped and sized to (i.e. capable of) accommodate a sternum fixation fastener, and the sternum fastener holes (elements 40) are arranged in a line that extends in a plane of the rib (considered functional).
Regarding claim 16, Moreau discloses wherein the rib bracket (21, 22) includes a ledge (figure 1) shaped to (i.e. capable of) fit against a resected sternal end of the rib.
Regarding claim 17, Moreau discloses wherein the rib bracket (21, 22) includes an intramedullary portion (23) that is configured to (i.e. capable of) extend at least partially into an interior portion of a resected rib (considered as a back portion of the resected rib).
Regarding claim 18, Moreau is capable of having wherein the rib bracket (21, 22) is configured to (i.e. capable of) fixedly attach to a resected sternal end of a first rib of a plurality of ribs of the patient (considered functional), and further comprising: a second rib bracket (another elements 21 and 22) configured to (i.e. capable of) fixedly attach to a resected sternal end of a second rib of the plurality of ribs of the patient (considered functional), the first and second ribs being at a same first longitudinal location along the sternum on opposite side of the sternum (considered functional). and a second flexible element (another element 2) positionable to extend between the sternum bracket (1) and the second rib bracket (another elements 21 and 22), wherein the sternum bracket (1) is sized to (i.e. capable of) extend across a lateral dimension of the sternum at the first longitudinal location along the sternum (considered functional).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreau (FR 3046536 A1) in view of Green, II et al. (US 6,290,644).
Regarding claim 2, Moreau’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the flexible element has a durometer and a geometry that are selected such that the flexible element has a flexibility that substantially matches a flexibility of natural human costal cartilage.
However, Green, II et al. teaches a flexible element (85) made from a flexible material such as an elastomer having a durometer (col. 16, ll. 43-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Moreau’s flexible element with a material such as an elastomer having a durometer as taught by Green, II et al., since such a modification would provide flexibility and mimic a cartilaginous tissue. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreau (FR 3046536 A1) in view of Burgess et al. (US 4,944,753), herein referred to as Burgess.
Regarding claim 3, Moreau’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the flexible element is formed from silicone.
However, Burgess teaches a device having a flexible and resilient material such as implantable medical grade silicone rubber (col. 4, ll. 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Moreau’s flexible element with a silicone material as taught by Burgess, since such a material would be able to be implantable and further provide flexibility and resiliency (col. 4, ll. 11-16).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreau (FR 3046536 A1).
Regarding claim 14, Moreau’s system discloses all the features/elements as claimed including wherein the sternum bracket (1) includes a plurality of sternum fastener holes (elements 30), each sternum fastener hole (elements 30) is shaped and sized to (i.e. capable of) accommodate a sternum fixation fastener (Abstract), but lacks the sternum fastener holes are arranged along a curve that has a tangent at its center that extends orthogonal to a plane of the rib.
However, a change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreau’s sternum bracket with the sternum fastener holes are arranged along a curve that has a tangent at its center that extends orthogonal to a plane of the rib, since such a modification is considered a change in form or shape is generally recognized as being within the level of ordinary skill in the art and it appears the change in location of the holes would perform equally well in receiving screws.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreau (FR 3046536 A1) in view of Chen (CN 104287817 A).
Regarding claim 15, Moreau’s system discloses all the features/elements as claimed including a rib bracket (21, 22) but lacks the rib bracket includes a plurality of rib fastener holes, each rib fastener hole is shaped and sized to accommodate a rib fixation fastener; and the rib fastener holes are arranged in a line that extends parallel to the rib.
However, Chen teaches a rib bracket (1) includes a plurality of rib fastener holes (elements 5) (title and Abstract), each rib fastener hole (elements 5) is shaped and sized to (i.e. capable of) accommodate a rib fixation fastener, and the rib fastener holes (elements 5) are arranged in a line that extends parallel to the rib (considered functional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreau’s rib bracket with a plurality of rib fastener hole as taught by Chen, since such a modification would provide additional securement of the rib bracket to the rib.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775